                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDELL COLEMAN,                                    Case No. 18-cv-06880-SI
                                   8                     Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9              v.

                                  10     MARK BOEGGENECKER, et al.,
                                  11                     Defendants.

                                  12          Plaintiff filed this pro se prisoner’s civil rights action on November 14, 2018. On that date,
Northern District of California
 United States District Court




                                  13   the Court notified plaintiff in writing that the complaint was deficient due to his failure file a
                                  14   completed and signed Court-approved in forma pauperis application, including a completed
                                  15   certificate of funds in the prisoner's account and a copy of the prisoner's trust account statement for
                                  16   the last six months. Docket No. 8. Plaintiff was advised that failure to pay the fee or file the
                                  17   completed application within 28 days would result in dismissal of the action. Plaintiff has failed to
                                  18   timely provide the Court with either the filing fee or a completed in forma pauperis application, and
                                  19   the deadline by which to do so has long passed. Accordingly, this action is DISMISSED without
                                  20   prejudice for failure to pay the filing fee or submit a completed in forma pauperis application.
                                  21   Plaintiff may file a new action, but should include a filing fee or an in forma pauperis application
                                  22   with a new civil rights complaint to commence that new action. Because this action is now
                                  23   dismissed, plaintiff should not file an in forma pauperis application or pay the filing fee in this
                                  24   action. The clerk shall close the file.
                                  25          IT IS SO ORDERED.
                                  26   Dated: March 26, 2019
                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
